The verdict was then recorded, that Thomas Pritchard was not guilty of murder, but was guilty of manslaughter in the first degree.
The prisoner was sentenced to the State prison for life.
[Note.—I add to the foregoing the following facts, as calculated to show the state of society in which they occurred:
*223The prisoner was brought up for sentence, with four others, one or two of whom were sentenced to be hung, and the others to the State prison. The occasion was a very solemn and impressive one, and studiously made so, because of the dense crowd in the court room. When Pritchard was to be sentenced, and he was the last one of the five, one of the aldermen said to the presiding judge, “ Give this boy a good talking to; the room is full of his associates and companions, and it will do good.” The judge replied, “ You are mistaken; they have not come here to profit by the lesson of his fate, but to see him ‘ die game,’ as they call it. Did you not observe that during the whole of his trial our galleries were filled with his ‘pals’ and associates, and that even their girls were among them ? The same set are here now, and for the same purpose, and our words would be wasted on them.”
So, when he was arraigned for sentence, all that the judge said was, “ Thomas Pritchard, you are sentenced to the State prison for life. Officers, remove your prisoners.”
They were removed, and the crowd rushed from the court room. One of the officers afterward reported that they were accompanied, on their passage from the court room to the prison, by a hundred or two of the same class of society, who gathered close around, and frequently spoke to him; and one of them had said, “ Tom! Tom! what a G-d d-n hog that judge was! He talked to all them other fellows, but he didn’t say a word to you. He hung you up just as he would a d-n dog! ”
After the trial was over the judge received the following note, as he was given to understand, from one of the jurors:
“We have been informed that in the case of the boy Pritchard, the jury were in favor of bringing in a verdict of murder against the prisoner, almost from the moment of their entering into the jury room, until within a few minutes of their entering into the court room. They were all desirous of producing the effect of their verdict, so far it decided the fate of the prisoner, but the majority were desirous of bringing in a verdict of murder, as an act of duty toward the public.
“ Some of the jurors were fearful that if the verdict' of murder had been given, with a recommendation to executive clemency, in consequence of his youth, as was their intention, that in such case his sentence would have been remitted to that of twenty-one years imprisonment, whereas, by giving a verdict of manslaughter in the first degree, they were sure that his sentence would be such as has been justly meted out to him—‘ Imprisonment and hard labor for life in the State prison.’ ”]